Kruse, P. J. (dissenting):
A load of immigrants, forty or more, was transferred from ship to train at Weehawken, N. J., late in the day. They were put in the smoker; they were going west of Chicago. The smoker was to be cut off at Utica. Just after the train had left Norwich, and within an hour or so from Utica, and while the train was in motion, the immigrants were directed to leave the smoker and go into the day coach, in which the plaintiff, a woman, was a lone passenger. It was then midnight or later.
They rushed into the coach with their boxes and sacks, crowding each other, looking for seats. When the crowd first started into her coach she did not see the conductor or any brakeman; she became frightened and looked up and saw the conductor standing at the door of the coach through which the immigrants were passing. She says two men got into the seat ahead of her; another made some remark to them, which she did not understand. The two in front of her turned around and looked at her; the third man tried to get into her seat. He kind of leaned, as she says, picked up his bag as if he was going to put it in the rack, and the fellows back of him came along and shoved up against him, tried to pass him, and in so doing he fell. She was trying to get her bag, intending to leave the car; she reached down, had her hand on the seat, and he fell on top of her. She describes the man *275who fell upon her as having terribly long hair, an old coat on his arm and his overalls and jacket drawn together with a big safety pin and that all had mustaches and long hair and were unable to speak English. She observed that they were boisterous in the smoker; she does not say they were intoxicated but after they had left the smoker it was Uttered with bread, and bananas, and beer and whisky bottles, and the odor was very offensive. She was probably more frightened than physically injured, but she was hurt some.
The conductor, in describing the accident, says, that: “ In the jar of the train he kind of fell over towards this lady and dropped his bundle off his shoulder.” And according to the testimony of some of the trainmen, the accident occurred while the train was rounding a curve.
Continuing her description of the accident, she says that after the man fell another man took him by the back and pulled him up; that all this time the conductor was standing in the doorway, but he did not come to her assistance until she called; she beckoned to him and asked him what he meant by allowing these beasts on top of her; he replied: “ Don’t get excited, I will get you out of here.” He took her suitcase and she followed him into another car. After the train reached Utica he took her to a doctor to dress and care for the injured hand.
The conductor admitted upon cross-examination that it would be no place for a lady with that crowd coming into the coach.
I think the rule of duty owing by the defendant to the plaintiff is correctly stated by Mr. Justice Htjbbs in the prevailing opinion, that a carrier is required to use all reasonable means for the safety and comfort of its passengers, and is responsible for only such results as could reasonably be anticipated from such failure. But, as it seems to me, the conductor should have anticipated and foreseen, in the exercise of reasonable care and prudence, that harm might come to this woman from the transfer of this crowd of immigrants, with their boxes and bundles, rushing for seats and crowding each other, while the train was in motion and going around a curve.
The fact of the train being in motion when the transfer *276was being made may, I think, be considered in determining the question of defendant’s negligence, though not specifically alleged in the complaint (there being a general allegation of negligence) without doing violence to the rule applied in McNeil v. Cobb (186 App. Div. 177).
I vote to affirm.
In each case, judgment and order reversed, with costs, and complaint dismissed, with costs.